            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 1 of 18



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON

 7

 8    United Federation of Churches, LLC (dba      )
      “The Satanic Temple”),                       )          No. 2:20-cv-00509-RAJ
 9                                                 )
                            Plaintiff,             )          PLAINTIFF’S RESPONSE   IN
10                                                 )          OPPOSITION TO DEFENDANTS’
                     v.                            )          MOTION TO DISMISS
11                                                 )
      David Alan Johnson (aka “ADJ”), Leah         )
12    Fishbaugh, Mickey Meeham, and Nathan         )
      Sullivan,                                    )
13                                                 )
                            Defendants.            )
14

15
            Comes now Plaintiff United Federation of Churches, LLC (dba “The Satanic Temple”)
16
     (abbreviated as “TST”) with a response in opposition to Defendants’ Rule 12(b)(6) Motion to
17
     Dismiss (Dkt. 11).
18

19

20

21

22

23

24

25

26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO           Lybeck Pedreira & Justus PLLC
                                                                                  Chase Bank Building
      DISMISS - 1
                                                                             7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                    Mercer Island, WA 98040
                                                                            206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 2 of 18



 1                                            I.     Introduction

 2      TST filed a complaint because Defendants stole TST’s Facebook pages to create a competitor
 3
     organization and to publish defamatory statements about TST to TST’s social media followers.
 4
     Defendants move to dismiss on all counts.
 5
        The Court should deny the motion to dismiss the Computer Fraud and Abuse Act (CFAA)
 6
     count because TST revoked Defendants’ permission to use the social media accounts prior to the
 7

 8   misappropriation and, “technological gamesmanship . . . to aid in access will not excuse liability.”

 9      The Court should deny the motion to dismiss the Cyberpiracy count because TST pleaded
10   that Defendants misappropriated the Facebook page, in part, with the goal of forming a
11
     competitor organization.
12
        The Court should deny the motion to dismiss the tortious interference claim because the
13
     Facebook page is a service which provides TST an economic benefit. For Defendants to divert
14

15   the value of that service away from TST is, necessarily, an interruption of the business

16   relationship between Facebook and TST. To Defendants’ point that TST can build a new

17   Facebook page, TST responds, “Build your own.”
18      The Court should deny the motion to dismiss the Consumer Protection Act (CPA) claim
19
     because Defendants intend to offer competitor services on the back of the recognition arising
20
     from TST’s reputation and goodwill and the trade-secret membership listings, membership
21
     agreements, internal policies and procedures, other governance materials, and access to a hard-
22

23   won social media following.

24      Last, the Court should deny the motion to dismiss the defamation claim. First, because the

25   First Amendment’s bar against court intrusion into ecclesiastical affairs has nothing to do with
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                  Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 2
                                                                                    7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 3 of 18



 1   this case. This Court is not being involved to adjudicate a schism, it is being involved to remedy

 2   the theft of a website and the publication of false and defamatory accusations.
 3
        The Court should also deny the motion to dismiss the defamation claim as to the remaining
 4
     Defendants because of civil conspiracy liability. Johnson may have been the individual who hit
 5
     “send” on the false and defamatory statements, but the statements were part of a group effort to
 6
     steal TST’s Facebook page and defame TST. It is too late for the co-conspirators to abandon
 7

 8   Johnson. They are all in it together.

 9                                             II.     Argument
10          A. Standards for Motion to Dismiss.
11
        “At this stage in the proceedings, [the court must] accept as true all allegations in [the
12
     plaintiff’s] complaint and treat as false those allegations in the answer that contradict [the
13
     plaintiff’s] allegations.” Elvig v. Calvin Presbyterian Church, 375 F.3d 951, 955 (9th Cir. 2004).
14

15   “A complaint should not be dismissed unless it appears beyond doubt that the plaintiff can prove

16   no set of facts in support of his claim which would entitle him to relief.” Gilligan v. Jamco Dev.

17   Corp., 108 F.3d 246, 248 (9th Cir. 1997) (quotations and citations omitted).
18       “The Rule 8 standard contains ‘a powerful presumption against rejecting pleadings for
19
     failure to state a claim.’ ” Id. at 249 (citation omitted); see also Hall v. City of Santa Barbara,
20
     833 F.2d 1270, 1274 (9th Cir. 1986) (“It is axiomatic that ‘[t]he motion to dismiss for failure to
21
     state a claim is viewed with disfavor and is rarely granted.’ ”) (quoting 5 Charles Alan Wright &
22

23   Arthur R. Miller, Federal Practice & Procedure § 1357, at 598 (1969)). Defendants’ Motion to

24   Dismiss does not even approach these exacting standards.

25          First, to be entitled to the presumption of truth, allegations in a complaint or
            counterclaim may not simply recite the elements of a cause of action, but must
26
            contain sufficient allegations of underlying facts to give fair notice and to enable


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                  Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 3
                                                                                    7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 4 of 18



 1          the opposing party to defend itself effectively. Second, the factual allegations that
            are taken as true must plausibly suggest an entitlement to relief, such that it is not
 2          unfair to require the opposing party to be subjected to the expense of discovery
            and continued litigation.
 3

 4   AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr v.

 5   Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).

 6          Where the Court dismisses for failure to state a claim, “leave to amend should be granted
 7
     unless the court determines that the allegation of other facts consistent with the challenged
 8
     pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
 9
     Co., 806 F.2d 1393, 1401 (9th Cir. 1986).
10
            B. The CFAA prohibits accessing a website in excess of authority. Defendants
11
               exceeded their authority, as formed by the Code of Conduct, to access the
12             Facebook page.

13      Defendants’ motion to dismiss the CFAA claim is rooted in the premise that the
14   misappropriation of a website is never a CFAA violation if the Defendants had the ability to
15
     access the website. See Dkt. 11 at pp. 6-7. The flaw in this premise is in disregarding the language
16
     of the statute. See 18 USC § 1030(a)(2)(C) (barring the intentional access of a computer when it
17
     “exceeds authorized access” and thereby obtains “information from any protected computer.”)
18

19      As explained in the Complaint, a website is a “protected computer.” Dkt 1 (Complaint) at ¶

20   59; see United States v. Drew, 259 F.R.D. 449, 457-58 (C.D. Cal 2009); see also, e.g., Craigslist

21   Inc. v. 3Taps Inc., 942 F. Supp. 2d 962, 968 (N.D. Cal. 2013), Ticketmaster L.L.C. v. Prestige
22   Entm't W., Inc., 315 F. Supp. 3d 1147 (C.D. Cal. 2018), United States v. Nosal, 676 F.3d 854
23
     (9th Cir. 2012) (hereinafter “Nosal I”).
24
        Defendants cite Nosal I without discussing it. This landmark case deserves more. In Nosal
25
     I, a former employee (Nosal) encouraged current employees to access confidential information
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                  Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 4
                                                                                    7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 5 of 18



 1   on the employer’s computer system and to transfer that information to Nosal. 676 F.3d at 856.

 2   Nosal wanted to use that information to form a competitor. See id. at 864 (Silverman, J.,
 3
     dissenting). The Ninth Circuit found that this does not violate the CFAA because the language
 4
     “exceeds authorized access” is limited to violations of restrictions on access to information, and
 5
     not restrictions on its use. Craigslist Inc. v. 3Taps Inc., 942 F. Supp. 2d 962, 968 (N.D. Cal. 2013)
 6
     (emphasis in original).
 7

 8      But Nosal I does not end the analysis. Later cases have distinguished Nosal I by pointing to

 9   explicit limits on authorization. For example, in Craigslist, above, a cease and desist letter
10   denying authorization to use the website “for any purposes” constituted “unauthorized access”
11
     under the statute. Craigslist, 942 F. Supp 2d at 970. See also United States v. Nosal, 844 F.3d
12
     1024, 1028 (9th Cir. 2016) (hereinafter “Nosal II”) (“Unequivocal revocation of computer access
13
     closes both the front door and the back door;”) LVRC Holdings LLC v. Brekka, 581 F.3d 1127
14

15   (9th Cir. 2009) (“[A] person uses a computer ‘without authorization’ under [the CFAA] . . . when

16   the employer has rescinded permission to access the computer and the defendant uses the

17   computer anyway.”)
18      Similarly, in Ticketmaster, a cease and desist letter which emphasized Ticketmaster’s demand
19
     for an end user conglomerate adhere to its terms of use. See 315 F. Supp. 3d at 1172. The
20
     Ticketmaster court rejected the defendant’s argument that CFAA liability did not attach where
21
     the cease and desist letter did not revoke “all” authorization to use the website because “the
22

23   CFAA penalizes both access without authorization and situations where a defendant possesses

24   some authorization, but acts [in] excess of that authorization.” Id. (emphasis in original).

25      As Defendants will be quick to point out, in Craigslist the titular plaintiff also implemented
26
     efforts to block the defendant’s access, id. at 970, but this was not necessary to perfect a CFAA


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                   Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 5
                                                                                    7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 6 of 18



 1   claim. See id. (citing Weingand v. Harland Fin. Sols., Inc., No. C-11-3109 EMC, 2012 U.S. Dist.

 2   LEXIS 84844, 2012 WL 2327660, at *3 (N.D. Cal. June 19, 2012) (concluding that the CFAA
 3
     applies to “access[ing] information without permission” regardless of a lack of technological
 4
     barriers;”) see also Domain Name Comm'n Ltd. v. DomainTools, LLC, No. C18-0874RSL, 2020
 5
     U.S. Dist. LEXIS 53303, at *5 (W.D. Wash. Mar. 26, 2020) (“Once permission has been revoked,
 6
     technological gamesmanship . . . to aid in access will not excuse liability.”)
 7

 8      Similarly, here, TST never afforded Johnson free reign to post whatever he felt like. See

 9   Complaint at ¶¶ 28-34. As alleged at ¶¶ 33-34, TST had previously and explicitly enforced the
10   limits of Johnson’s authorization to access the Facebook page. As explained there, “The ensuing
11
     deletion [of material previously posted in “excess of authorization”] and reiteration of the
12
     expectation that Johnson adhere to the Code of Conduct as a condition of continued social media
13
     access would serve as foreshadowing for the misappropriation of the Allies page.” Complaint at
14

15   ¶ 34 (emphasis added).

16      It is compelling if not dispositive that the whole fiasco was prompted by Defendants’ offense

17   taken for being kicked out “without notice.” See Dkt. 1-5 (Johnson manifesto). There, Johnson
18   gloats that he took over the Facebook page before his administrative privileges were revoked.
19
        The emphasis on limits to Johnson’s “access” to the social media account is critical because
20
     it distinguishes this case from Nosal I and likens it to Craigslist and Ticketmaster. Under both
21
     Craigslist and Ticketmaster, a defendant’s permission to access the information was predicated
22

23   on contract terms. Identically, Defendants’ permission to access the administrative privileges of

24   the Facebook account were predicated on the Code of Conduct. When the parties had a falling

25   out, Defendants’ authority to access the social media account was revoked. Although TST had
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                 Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building
      DISMISS - 6
                                                                                   7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 7 of 18



 1   not yet removed Defendants’ ability to access the administrative privileges of the account,

 2   Defendants were not authorized to boot all the other administrative users.
 3
        Defendants’ abuse of those administrative privileges, which exceeded the grant of authority
 4
     as defined by the Code of Conduct, and their refusal to return the website to TST despite repeated
 5
     demand, brings this case wholly out of the “little known” or “innocuous” technical violations the
 6
     Nosal I Court was concerned with. See 676 F.3d at 860-863 (“[M]inor dalliances would become
 7

 8   federal crimes. While it’s unlikely that you’ll be prosecuted for watching Reason.TV on your

 9   work computer [presumably in violation of your employer’s computer-use policy], you could
10   be.”)
11
        Defendants are not charged with watching Reason.TV. They are charged with stealing TST’s
12
     websites for the specific purpose of harming TST, refusing to return them despite repeated
13
     demands, and then targeting defamatory statements directly at TST’s hard-won audience with
14

15   TST’s own platform.

16      Nor do Defendants make a convincing argument in taking issue with whether Facebook

17   intervened to correct Defendants’ misappropriation. Defendants have subordinate rights to TST
18   to the Facebook page. The question of authorization is directed at whether TST authorized the
19
     access to the administrative features, not whether Facebook authorized it. This argument is a red
20
     herring and merits no further response.
21
        Similarly, TST need not specifically plead each individual Defendant’s bad faith conduct,
22

23   because the acts of one in furtherance of the conspiracy are the acts of all. A civil conspiracy

24   claim operates to extend, beyond the active wrongdoer, liability in tort to actors who have merely

25   assisted, encouraged, or planned the wrongdoer’s acts. Flowers v. Carville, 266 F. Supp. 2d 1245,
26
     1249 (D. Nev. 2003) (citing 16 Am. Jur. 2d Conspiracy § 57 (1998)). Defendants acted in


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                 Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building
      DISMISS - 7
                                                                                   7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                          Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 8 of 18



 1   association and in concert to deprive TST of its website and post defamatory content. See, e.g.,

 2   Complaint at ¶¶ 14, 15, 16 (other defendants are associates of and aided and abetted Johnson), ¶
 3
     35 (defendants entered into an unlawful agreement), ¶ 37 (Meeham acted in conjunction with
 4
     the other defendants). It is too late for the remaining defendants to abandon Johnson.
 5
        To support its argument that the CFAA claim should be dismissed, Defendants present a false
 6
     dichotomy between “misappropriating” and “exceeding authorized use.”                    This fails to
 7

 8   accommodate the plain language of the statute which expressly bars exceeding authorized use of

 9   a protected computer to obtain information. As alleged at ¶ 28-34, TST explicitly informed
10   Defendants that the Code of Conduct forms the contours of their social media access and
11
     explicitly reminded Johnson of the expectation that he adhere to those terms as a condition of his
12
     access. After Defendants stole the website, TST demanded its return to no avail.
13
        Defendants cannot hide behind the mere technicality that TST had not yet removed their
14

15   ability to abuse their administrative powers to avoid liability. The Court should deny Defendants’

16   motion to dismiss because “the CFAA applies to restrictions on access regardless of whether the

17   restrictions are contractual or technological.” Craigslist, 942 F.Supp.2d at 969.
18          C. Cyberpiracy turns on a bad faith intent to profit from the mark, which is guided
19             by a nine-factor statutory test. A review of the nine factors overwhelmingly
               shows Defendants had a bad faith intent to profit from the mark.
20
        Defendants next take issue with whether TST adequately pleaded that they had a bad faith
21
     intent to profit from the mark. Dkt. 11 at pp. 12-13. Defendants’ concern is allayed by a routine
22

23   application of the applicable nine factor totality of the circumstances test. 15 USC §

24   1125(d)(1)(B)(i).

25      1. TST owns the trademark rights of the domain name.
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                Lybeck Pedreira & Justus PLLC
                                                                                       Chase Bank Building
      DISMISS - 8
                                                                                  7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                         Mercer Island, WA 98040
                                                                                 206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 9 of 18



 1      The first factor asks whether the plaintiff has trademark rights in the domain name. It does.

 2   See Dkt. 1-1 (wordmark registration for “The Satanic Temple”). The domain in question is
 3
     facebook.com/TheSatanicTempleWashington. Emphasis added. Defendants do not own it.
 4
     This factor tends to suggest Defendants had a bad faith intent to profit from the mark.
 5
        2. “TheSatanicTempleWashington” is the name commonly used to identify TST’s
 6         Washington Chapter, not Defendant’s nascent competitor organization.

 7      The second factor asks the extent to which the domain name consists of the legal name of the
 8
     person or a name that is otherwise commonly used to identify that person. Plaintiff’s trade name
 9
     is “The Satanic Temple.” Defendants’ trade name is “Satanic Washington State.” The website
10
     in question was for TST’s Washington chapter, not Defendant’s nascent competitor organization.
11
     This factor tends to suggest Defendants had a bad faith intent to profit from the mark.
12

13      3. Prior to the wrongful conduct, TST (not Defendants) used the website in connection
           with the bona fide offering of religious services.
14
        The third factor inquires into “the person’s prior use, if any, of the domain name in connection
15
     with the bona fide offering of any goods or services.” The website in question was used by TST
16

17   to advertise TST’s prior offering of religious services. Prior to usurping the website, Defendants

18   had never previously used it to offer competing services. This factor tends to suggest Defendants

19   had a bad faith intent to profit from the mark.
20      4. Defendants have no bona fide noncommercial or fair use of the mark.
21
        The fourth factor asks about “the person’s bona fide noncommercial or fair use of the mark
22
     in a site accessible under the domain name.” Defendants have no bona fide noncommercial or
23
     fair use of the mark. Quite the opposite, Defendants are using TST’s mark for the express purpose
24
     of diverting TST’s good will to themselves. See, e.g., Complaint at ¶ 77. This is the very essence
25

26   of a Lanham Act violation.



      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                 Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building
      DISMISS - 9
                                                                                   7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                          Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 10 of 18



 1      5. Defendants intend to divert consumers from TST with the intent to tarnish or
           disparage the mark by creating a likelihood of confusion as to the source,
 2         sponsorship, affiliation, or endorsement of the site.

 3      The fifth factor asks about:
 4                  the person’s intent to divert consumers from the mark owner’s
 5                  online location to a site accessible under the domain name that
                    could harm the goodwill represented by the mark, either for
 6                  commercial gain or with the intent to tarnish or disparage the
                    mark, by creating a likelihood of confusion as to the source,
 7                  sponsorship, affiliation, or endorsement of the site
 8   15 USC § 1125(d)(1)(B)(i)(V) (emphasis added). This factor is the crux of Defendants’ motion.
 9
     They argue there is no intent for commercial gain, but disregard that it is sufficient that they have
10
     the intent to disparage the mark. See, e.g., Complaint at ¶ 77.
11
        Further, Defendants posted a link to their own Twitter page (see Dkt. 1-6 at p. 17), which
12
     creates a likelihood of confusion as to source. See also Complaint at ¶ 62 (“I’m confused as to
13

14   why a TST Facebook page is being used to attack TST”) (emphasis added). Again, this factor

15   lends toward a finding that Defendants had a bad faith intent to profit off the mark.
16      6. Defendants intended to hold the website hostage without using it to offer any goods
           or services.
17

18      The sixth factor inquires into whether Defendants offered to transfer the domain name for

19   financial gain to the mark owner without having used it in the bona fide offering of any goods or

20   services. A plain reading of Johnson’s manifesto shows Defendants renamed the Facebook page
21   “Archived Temple Chapter” and relishes in the idea of TST trying to get in touch with him. Dkt
22
     1-5.
23
        These two facts show Defendants intended to hold the website hostage. And, taking their
24
     motion to dismiss at face value, they had no intention of offering for sale any assets or services.
25

26   Dkt. 11 at p. 15. These two facts support a finding that Defendants intended to ransom the



      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                   Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 10
                                                                                    7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 11 of 18



 1   website back to TST without a bona fide intent to sell goods or services. This factor lends toward

 2   a finding that Defendants had a bad faith intent to profit off the mark.
 3      7. Defendants intentionally failed to maintain accurate contact information or provided
           false contact information to obtain the website and have a pattern of such conduct.
 4

 5      The seventh factor inquires into:

 6                  the person’s provision of material and misleading false contact
                    information when applying for the registration of the domain
 7                  name, the person’s intentional failure to maintain accurate contact
                    information, or the person’s prior conduct indicating a pattern of
 8
                    such conduct.
 9
        15 USC § 1125(d)(1)(B)(i)(VII). First, Defendants have demonstrated a pattern of providing
10
     material and misleading false contact information by attempting to steal TST’s Gmail account
11
     through changing the account recovery credentials. Complaint at ¶ 42. Additionally, Defendants
12

13   needed to change the account recovery credentials to the Facebook page. This factor lends

14   toward a finding that Defendants had a bad faith intent to profit off the mark.

15      8. Defendants stole other websites with TST’s marks.
16      The eighth factor looks into whether Defendants have a history of stealing or diluting marks.
17
     They did. See Complaint at ¶ 36 (stealing the Allies page); ¶ 38 (briefly stealing the Twitter
18
     account); and ¶ 42 (attempting to steal the Gmail account). This factor also lends toward a finding
19
     that Defendants had a bad faith intent to profit off the mark.
20
        9. TST’s mark is distinctive.
21

22      The last factor asks about “the extent to which the mark . . . is or is not distinctive and

23   famous.” 15 USC § 1125(d)(1)(B)(i)(IX). Defendants touch on TST’s fame in their motion to
24   dismiss. See Dkt. 11 at fn. 6 (“Defendants in no way concede that The Satanic Temple should be
25
     considered a private plaintiff for purposes of its defamation claim.”)
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                 Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 11
                                                                                   7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                            Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 12 of 18



 1      In some circles, TST is well-known. See, e.g., The Guardian, “Devil’s advocate: are Satanists

 2   now the good guys in the fight against the evangelical right?” Aug. 15, 2019 (available at
 3
     https://perma.cc/XRW3-LQHE) (Last visited June 21, 2020); “Hail Satan?” Penny Lane
 4
     (Magnolia Films 2019). The mark is sufficiently distinct and famous that this factor should lend
 5
     in favor of a finding that Defendants intended to profit from it.
 6
        As explained in the Complaint at ¶¶ 74-75, the Facebook page provides TST with an
 7

 8   economic benefit through a positive feedback loop between awareness and donations.

 9   Defendants’ misappropriation of the site is a misappropriation of that economic benefit with the
10   purpose of diverting it from TST to Defendants’ organization. This is the essence of a Lanham
11
     Act violation.
12
        After applying the nine-factor totality of the circumstances test, the Court should find that
13
     Defendants’ theft of TST’s Facebook pages was done in a bad faith attempt to profit off the mark.
14

15   At minimum, Plaintiff has plead sufficient facts to support this allegation. The Court should

16   deny Defendants’ motion to dismiss.

17          D. Defendants are liable for tortious interference because they stole the websites
               which harmed TST’s ability to communicate with its audience.
18

19      Defendants next contest whether TST has pleaded a tortious interference case because

20   “[t]here is nothing preventing The Satanic Temple from continuing to use Facebook products.”

21   Dkt. 11 at p. 14. Defendants’ argument relies on two faulty premises.
22      First, Facebook does not offer “widgets,” as analogized in the motion to dismiss. To draw a
23
     more apt analogy, Facebook offers sculpting services. The organization and Facebook get
24
     together to begin sculpting a work of art. That artwork is economically beneficial to the
25
     organization. Then, five years later, a disgruntled former employee of the organization convinces
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                Lybeck Pedreira & Justus PLLC
                                                                                      Chase Bank Building
      DISMISS - 12
                                                                                 7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                        Mercer Island, WA 98040
                                                                                206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 13 of 18



 1   Facebook to give the employee exclusive access to the now-ornate sculpture, defaces it, and

 2   falsely represents the defaced sculpture as the employee’s own work. At all times, the disgruntled
 3
     former employee intended to usurp the economic benefit of that artwork both to harm TST and
 4
     to benefit the employee.
 5
        While true that the organization “could” get together with Facebook to start a new artwork,
 6
     Facebook no longer offers to the organization the sculpting services for that sculpture.
 7

 8   Defendants’ conduct interrupts the relationship between the service (hosting and publishing the

 9   Facebook pages) between Facebook and TST. Defendants’ argument simply lacks merit.
10      Defendants’ argument is that there is no interference with the business relationship because
11
     TST can create a new Facebook page. TST responds, “make your own Facebook page.” The
12
     Court should deny the motion to dismiss because Defendants stole the economically beneficial
13
     services for the specific purpose of harming TST.
14

15          E. Commerce results from the exchange of money. Defendants may not have
               intended to solicit donations for themselves, but their efforts to reduce the
16             donations TST receives from Washington residents fall within the ambit of the
               CPA.
17
        Defendants next take issue with the fact that their wrongful conduct did not include any sale
18

19   of assets or services. Dkt. 11 at p. 15. The relevant definition is:

20                  “Trade and commerce shall include the sale of assets or services,
                    and any commerce directly or indirectly affecting the people of
21                  the state of Washington.”
22      RCW 19.86.010 (emphasis added). “Commerce” is, simply, the exchange of currency. See
23
     The Law Dictionary, “Commerce” (available at https://thelawdictionary.org/commerce/) (Last
24
     visited June 21, 2020).
25
        Commerce is implicated by the stolen Facebook pages because they have an economic value
26
     to TST. Complaint at ¶ 75. As explained there, the Facebook pages provide increased awareness,

      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                Lybeck Pedreira & Justus PLLC
                                                                                       Chase Bank Building
      DISMISS - 13
                                                                                  7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                         Mercer Island, WA 98040
                                                                                 206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 14 of 18



 1   which tends to provide “increased membership and donations which create a positive feedback

 2   loop.” By diverting the Facebook pages, Defendants stole from TST its avenue to communicate
 3
     with its audience and thereby reduced TST’s ability to grow its membership and deterred the
 4
     growth of TST’s donation base. That caused an economic harm to TST, which implicates the
 5
     CPA.
 6
        Defendants wanted to use TST as a template to form their own organization. Which, by itself,
 7

 8   would be fine. Imitation is the sincerest form of flattery. The problem arises when Defendants

 9   abused their special access to TST’s confidential materials to shortcut the creation of a competitor
10   organization and to deceive the public into thinking a competitor is, instead, a successor. The
11
     Court should deny Defendants’ motion to dismiss the CPA claim.
12
            F. Defamation
13
            1. The First Amendment’s bar against judicial intervention in ecclesiastical affairs
14             has nothing to do with this case.
15
        In objecting to the defamation claim, Defendants principally cast themselves as the supposed
16
     heroes in a schism as part an effort to portray false statements that TST are a bunch of neo-Nazis
17
     as acts of “religious” freedom. Defendants give themselves far too much credit. This case does
18

19   not involve judicial interference into ecclesiastical affairs: TST does not ask the Court to

20   determine who the “real” Satanists are. There is enough room in the sandbox for both parties.

21   Instead, for purposes of its defamation claim, TST simply asks the Court to find that TST and
22   its principals are not neo-Nazis, as Defendants falsely claimed. See Dkt. 1-5, p. 2; Dkt. 1-6, pp.
23
     5, 10, and 14.
24
        Nor do Defendants find any safe harbor in Hartwig v. Albertus Magnus Coll., 93 F. Supp. 2d
25
     200, 219 (D. Conn. 2000). There, a former priest had no defamation claim against the Catholic
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                  Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 14
                                                                                    7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 15 of 18



 1   Church, even though an interpretation of canon law might say “once a priest, always a priest,”

 2   because the defamation claim would require the court to “examine and weigh competing views
 3
     of church doctrine.” Id.
 4
        Whether TST is a bunch of neo-Nazis does not implicate the parties’ competing views of the
 5
     seven fundamental tenets. TST does not invite the Court to adjudicate whether veganism is
 6
     mandated by the First Tenet (“One should strive to act with compassion and empathy toward all
 7

 8   creatures in accordance with reason.”) Instead, we ask the Court to resolve the falsity of the

 9   claim that, e.g., TST has a “weird coziness with the alt-right in general.” Dkt. 1-5 at p. 2.
10      There is a marked difference between political extremism and religious doctrine.
11
     Defendant’s efforts to twist the former into the latter notwithstanding, the Court should deny the
12
     motion to dismiss.
13
            2. The defamation sufficiently pleads the statements by including the verbatim of
14             the statements and pleading that they are false.
15      In a throwaway argument, Defendants object to the specificity of the defamation claim. TST
16
     adequately pleaded that Defendants posted links and commentary with the general, and false,
17
     theme that TST leaders are incompetent fascists. Complaint at ¶¶ 35, 41; Dkt. 1-6, passim.
18
        The defamatory statements are more than pleaded with specificity: the statements are
19

20   included in full and attached to the Complaint. A Complaint is not a motion for summary

21   judgment. It is sufficient to plead that the allegedly defamatory statements are false. If Defendant

22   wants to pursue truth as an affirmative defense, it is welcome to file for summary judgment with
23   proof that TST is, in fact, a bunch of neo-Nazis. Dkt. 1-6 at pp. 5, 10, and 14.
24
                                               III.    Conclusion
25
        Defendants argue there is no CFAA claim because they had the ability to access the
26
     administrative privileges. This is undermined by Johnson’s own manifesto that indicates he

      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                  Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building
      DISMISS - 15
                                                                                    7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                           Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 16 of 18



 1   knew he had been ousted as a member. He acted fast enough to usurp TST’s control over its own

 2   Facebook pages, which is insufficient because technological gamesmanship is not sufficient to
 3
     avoid CFAA liability. Defendants conflate “ability” for “authorization.” The Court should deny
 4
     the motion to dismiss the CFAA claim.
 5
        Defendants next argue there is no Cyberpiracy liability because they did not market the sale
 6
     of goods or services on the Facebook pages. This misses the mark because there is a robust
 7

 8   statutory analysis to determine whether there was a bad faith intent to profit off the mark. All of

 9   the nine factors show Defendants had a bad faith intent to profit off the mark. The Court should
10   deny the motion to dismiss the Cyberpiracy claim.
11
        Defendants next argue there is no tortious interference liability because TST can make a new
12
     Facebook page. Defendant should make their own Facebook page. Diverting administrative
13
     access to our page is an interference with the business relationship. The Court should deny the
14

15   motion to dismiss the tortious interference claim.

16      Defendants next argue there is no CPA liability because they did not market the sale of goods

17   or services on the Facebook pages. Commerce is implicated by Defendants’ wrongful conduct
18   because TST derived an economic value from the pages–at least, until Defendants stole them.
19
     The Court should deny the motion to dismiss the CPA claim.
20
        Defendants last argue there is no defamation liability because, they wrongly claim, this case
21
     will involve judicial consideration of a religious dispute.      TST does not ask for judicial
22

23   construction of the seven fundamental tenets, we ask for a judicial determination that Defendants

24   lied about us being a bunch of neo-Nazis. Just because TST is a church does not give people free

25   license to make false and defamatory claims against it. The Court should find there is a difference
26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                 Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building
      DISMISS - 16
                                                                                   7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                          Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
              Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 17 of 18



 1   between political extremism and religious dogma and deny the motion to dismiss the defamation

 2   claim.
 3
        Additionally, the Court should find no merit in Defendants’ argument that the statements are
 4
     inadequately pleaded. The statements are copied verbatim and included in the complaint. At
 5
     this stage, TST does need not to adduce evidence to show why the statements are false but need
 6
     only plead that they are false. The Court should deny the motion to dismiss the defamation claim.
 7

 8      Last, the Court should find no merit in the non-Johnson Defendants’ efforts to abandon their

 9   compatriot. The Defendants are jointly and severally liable for the fruits of their illicit conspiracy
10   under the doctrine of civil conspiracy. What Johnson did in furtherance of the conspiracy is
11
     attributable to all who aided and abetted him.
12
        For the reasons discussed above, TST respectfully requests that this Court deny Defendants’
13
     motion to dismiss in its entirety. In the event that the Court finds any pleading deficiencies, it
14

15   should give TST leave to amend its Complaint to cure them.

16            Respectfully submitted this 22nd day of June, 2020.

17

18                                           LYBECK PEDREIRA & JUSTUS, PLLC
19                                          By: /s/ Benjamin Justus
20                                          Benjamin Justus (#38855)
                                            Attorneys for Plaintiff
21                                          Chase Bank Building
                                            7900 SE 28th St., Fifth Floor
22                                          Mercer Island, WA 98040
                                            206.687.7805 /phone 206.230.7791 /fax
23                                          ben@lpjustus.com / email Justus
24

25

26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                   Lybeck Pedreira & Justus PLLC
                                                                                          Chase Bank Building
      DISMISS - 17
                                                                                     7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                            Mercer Island, WA 98040
                                                                                    206-230-4255 Fax 206-230-7791
           Case 2:20-cv-00509-RAJ Document 12 Filed 06/22/20 Page 18 of 18



 1                                    CERTIFICATE OF SERVICE

 2             I hereby certify that on the 22nd day of June, 2020, I electronically filed PLAINTIFF’S
 3
     RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS with the Clerk of
 4
     the Court using the CM/ECF system, which will send notification of such filing to all parties of
 5
     record.
 6

 7
               Dated at Seattle, Washington, the 22nd day of June, 2020.
 8

 9

10                                                 By:     /s/ Benjamin Justus
                                                         Benjamin Justus
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO                Lybeck Pedreira & Justus PLLC
                                                                                       Chase Bank Building
      DISMISS - 18
                                                                                  7900 SE 28th Street, Fifth Floor

      No. 2:20-cv-00509-RAJ                                                         Mercer Island, WA 98040
                                                                                 206-230-4255 Fax 206-230-7791
